DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of the certified translation of PCT/EP 2018/064164 and DE 10 2017 211 062.7.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew David on 8/26/2021.
IN THE CLAIMS as filed 8/18/2021:
Replace Claim 6 with:
6.	The control system according to claim 1, wherein
the control element comprises a touch-sensitive screen.
Cancel Claims 7, 20-22.
Reasons for Allowance
Claims 1-6, 11-15, 18-19 are allowed.
the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
Keenan (US 2018/0244155) discloses a similar control system in that Keenan discloses: a control element comprising a base part (12) and control part (14). However, in order to transition from the park state area to the driving state area, the control part (14) linearly slides along the axis of rotation. Therefore, Keenan does not disclose “the control part is configured to be rotated on an axis from the park state area to the driving state area” and “the control part is configured to be laterally displaced non-parallel to the axis by the user.” Furthermore, there is insufficient motivation to provide Keenan with the deficient limitations.
Anderbrugge (US 2005/0034557) discloses a control element comprising a base part (2) and control part (3). Anderbrugge does not tie the functions of the control element to gear changes within a vehicle, however, the Examiner broadly considers it obvious to teach tying the functions of gear changes within a vehicle to the device of Anderbrugge. However, Anderbrugge discloses lateral displace along the axis of rotation. Therefore, any resulting combination involving Anderbrugge would not disclose “the control part is configured to be laterally displaced non-parallel to the axis by the user.” Furthermore, there is insufficient motivation to provide Anderbrugge with the deficient limitations.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298.  The examiner can normally be reached on Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656